Name: Council Regulation (EC) No 540/96 of 25 March 1996 amending Regulation (EC) No 3010/95 totally or partially suspending the customs duties applicable to certain products falling within Chapters 1 to 24 and Chapter 27 of the Combined Nomenclature originating in Malta and Turkey (1995)
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  tariff policy;  oil industry;  agricultural activity
 Date Published: nan

 29.3.1996 EN Official Journal of the European Communities L 79/8 COUNCIL REGULATION (EC) No 540/96 of 25 March 1996 amending Regulation (EC) No 3010/95 totally or partially suspending the customs duties applicable to certain products falling within Chapters 1 to 24 and Chapter 27 of the Combined Nomenclature originating in Malta and Turkey (1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3010/95 (1) totally or partially suspended the customs duties applicable to certain agricultural goods and to certain petroleum products originating in Turkey and Malta; whereas the validity of that Regulation ended on 31 December 1995; Whereas existing trade relations should not be interrupted; whereas accordingly it appears appropriate to continue applying the said Regulation; Whereas the tariff advantages granted in this context should at least be equivalent to those accorded by the Community to developing countries under the Generalized System of Preferences; Whereas the Customs Union between the European Community and Turkey took effect as from 31 December 1995; whereas, as a result, it is appropriate to amend the Annexes to the aforementioned Regulation, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3010/95 shall be amended as follows: 1. in the title, (1995) shall be deleted. 2. Article 1 shall be replaced by the following: Article 1 The following are allowed for importation into the Community at the customs rate indicated for each:  starting from 1 January 1995, the products of Chapters 1 to 24 of the Combined Nomenclature, originating in Malta and Turkey, as listed in Annexes I and II,  from 1 January 1995 to 30 December 1995, the petroleum products of Chapter 27 of the Combined Nomenclature, refined in Turkey, as listed in Annex III. 3. the Annexes shall be amended as follows: (a) in the heading in the last column of Annex I, Period 1. 7 to 31. 12. 1995 shall be replaced by Starting from 1. 7. 1995; (b) in Annex I, as regards order numbers 16.0500, 15.0510, 16.0520, 16.1070 and 16.2900, the table shall be replaced by the table in Annex I to this Regulation; (c) Annex II shall be replaced by the Annex in Annex II to this Regulation; (d) Annex III shall be deleted with effect from 31 December 1995. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995, except for Annex II, which shall apply from 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1996. For the Council The President S. AGNELLI (1) OJ No L 314, 28. 12. 1995, p. 1. ANNEX I Amendments to Annex I to Regulation (EC) No 3010/95 Order No CN code Description of goods Rate of duty Period (1.1 to 30.6.1995) Starting from 1.7.1995 16.0500 16.0510 0307 39 90 0307 41 0307 49 01 0307 49 11 Mussels (Perna spp.) Cuttlefish and squid 4 % 4 % 16.0520 0307 49 18 Cuttlefish 4 % 4 % 16.1070 ex 0807 11 00 (1) Watermelons, from 1 November to 30 April 6,5 % 6,5 % 16.2900 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 11 92 (1) 2008 11 94 (1) 2008 11 96 (1) 2008 11 98 (1) Ground-nuts 6 % 6 % 2008 19 11 ex 2008 19 13 ex 2008 19 19 Other, including mixtures in immediate packings of a net content exceeding 1 kg, excluding almonds, walnuts and hazelnuts Taric codes Order Number CN code Taric code 16.1070 ex 0807 11 00 0807 11 00*10 0807 11 00*20 0807 11 00*50 (1) CN code starting from 1. 1. 1996. ANNEX II ANNEX II LIST OF PRODUCTS OF CHAPTERS 1 TO 24, ORIGINATING IN TURKEY Order number CN code Taric subdivision Description of goods Rate of duty as from 31.12.1995 15.0001 ex 0709 30 00 *10 Other vegetables, in a fresh or refrigerated state:  aubergines, from 1 to 14 January 9 % 15.0003 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin contents, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith: exemption 0714 20 10  sweet potatoes, intended for human consumption (1) 15.0005 ex 0807 11 00 *10 *50 Melon, (including watermelons), fresh:  watermelons, from 1 November to 31 March 6,5 % (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.